DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  The claim recites in the last two lines “spaced apart from said a securing element”. It seems as if the word “a” is not needed since the limitation refers to the previously recited “a securing element body” of claim 1 from which claim 23 ultimately depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8, 11, 13, 15, 20-21, 23-24, 26-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 2567884 to Heath (Heath).

    PNG
    media_image1.png
    350
    550
    media_image1.png
    Greyscale

With regard to claim 1, Heath discloses an apparatus (Heath, title) for securing an end region of a tensile armour wire of a flexible pipe within an end fitting (this description of the field of intended use does not further limit the claimed apparatus), comprising: 
a securing element body (column 1, lines 24-29, “a U-shaped member”) comprising a first elongate weakened region in the body (shown in annotated fig. 2 above) extending along a respective first weakened region axis, a further elongate weakened region (shown in annotated fig. 2 above) substantially orthogonal to the first weakened region axis and located proximate to a first end of the first weakened region, and a still further elongate weakened (shown in annotated fig. 2 above) region substantially orthogonal to the first weakened region axis and located proximate to a remaining end of the first weakened region; 
wherein the further and still further weakened regions are disposed in a substantially parallel spaced apart relationship (shown in fig. 2) to provide at least one deformable region in the securing element body on a respective side of the first elongate weakened region (column 2, lines 5-11).  


the first elongate weakened region comprises a recessed region on at least a first side of the body (shown in fig. 1); and 
optionally (this limitation being optional provides for anticipation of the claim without a showing of the corresponding structure) the first elongate weakened region comprises a first recessed region and a further recessed region located in identical locations on each of a respective first and further side of the body (the structure of annotated fig. 2 above is duplicated on the other side of the U shaped member as that described above).  

With regard to claim 4, Heath discloses the apparatus of claim 1 as set forth above, and further discloses comprising: 
the first elongate weakened region comprises a slot (shown in annotated fig. 2); and 
optionally (this limitation being optional, corresponding structure is not required for anticipation) the slot has a constant width that is less than a thickness of a tensile armour wire associated with the body.  

With regard to claim 8, Heath discloses the apparatus as claimed in claim 1 as set forth above, and further discloses comprising: 
at least one of the further and still further elongate weakened regions comprises a slit in the body (shown in annotated fig. 2).  

With regard to claim 11, Heath discloses the apparatus as claimed in claim 8 as set forth above, and further discloses comprising: 
(the configuration of the weakened regions is in the form of a C shape as shown in annotated fig. 2 above) or each slit extends across the first weakened region axis to thereby provide a generally H-shaped weakened region in the body.  

With regard to claim 13, Heath discloses the apparatus as claimed in claim 1 as set forth above, and further discloses comprising: 
the at least one weakened region comprises a pinched region of the body or a reduced thickness region of the body (shown in annotated fig. 2 above); or 
the at least one weakened region comprises a perforation line in the body.  

With regard to claim 15, Heath discloses the apparatus as claimed in claim 1 as set forth above, and further discloses comprising: 
the securing element body comprises a substantially planar body (the broadening language of “substantially” planar is applicable to the device as shown in fig. 4 of Heath. The securing element on one side of the device is “substantially planar”).  

With regard to claims 20 and 21, Heath discloses the apparatus as claimed in claim 1 as set forth above, and further discloses comprising: 
the body further comprises an indicium (the color of the clip of Heath will function as an indicium) or indicia that indicates an association with the body and a respective type of tensile armour wire (claim 20) and the indicia or indicium comprises a colour of or on the body (claim 21); or 
the indicia or indicium comprises at least one pressed or moulded or cast or cut or punched or stamped mark on or in the body.  

With regard to claim 23, Heath discloses the apparatus as claimed in claim 1 as set forth above, and further discloses comprising: 
at least one further securing element body (as shown in fig. 4, the device includes a first securing element body on the left side and a further securing element body on the right side) comprising a respective first, further and still further weakened region substantially parallel to and spaced apart from said a securing element.  

With regard to claim 24, Heath discloses the apparatus as claimed in claim 23 as set forth above, and further discloses comprising:    
each securing element body is commonly orientated so that each first weakened region of each body is disposed in a commonly aligned orientation; and 
optionally each securing element body is permanently fixed to at least one other securing element body in a parallel spaced apart relationship (as described in the rejection of claim 23, a first securing element body is located on the left side as shown in fig. 4, while the further securing element on the right side as shown in fig. 4 is in a spaced apart parallel relationship).  

With regard to claim 26, Heath discloses the apparatus as claimed in claim 1 as set forth above, and further discloses comprising: 
each securing element body comprises a first and a remaining side and each side comprises an abutment surface (the portions 5 of the tab function as an abutment surface) for increasing resistance to being removed when the securing element body is surrounded by epoxy material (the clip of Heath is capable of performing the function of increasing resistance to being removed when the securing element is surrounded by epoxy material).  

With regard to claim 27, Heath discloses the apparatus as claimed in claim 26 as set forth above, further comprising: 
each abutment surface is substantially smooth or each abutment surface comprises at least one additional resistance element (the pointed end sections of abutment surface 5 shown in fig. 2 function as additional resistance elements).  

With regard to claim 29, Heath discloses a self-attaching securing element (Heath, abstract, title) for attaching to a tensile armour wire (this statement of the field of intended use does not further limit the structure of the claimed device), said element comprising: 
a body (column 1, lines 24-29, “a U-shaped member”) including at least one deformable region (4, figs. 1 and 4, the tab on the left side of the device) that is deformable to receive a respective tensile armour wire (the aperture 7 shown in fig. 3 of the device is capable of performing the function of receiving a wire), when the wire is threaded through an opening (7, fig. 3, column 1, lines 38-43) in the body, and that is arranged to simultaneously prevent removal of the attached body from the wire subsequent to the body being threaded onto the wire (the opening is capable of performing the described function of prevent removal of the body when in use).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2567884 to Heath (Heath).

With regard to claim 16, Heath discloses the apparatus as claimed in claim 15, further comprising: 
the planar body comprises a substantially circular or oval disc or rectangular plate (one side of the fastener of Heath is substantially rectangular) having a thickness of about around 2.0 to 5.0 mms (not disclosed) and optionally the disc or plate is a metal or ceramic or polymer or composite element.  
	The thickness of the rectangular plate is not specified by Heath.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the apparatus of Heath with a .
  
Claims 30, 32 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6412825 to Langkjaer (Langkjaer) in view of United States Patent No. 2567884 to Heath (Heath).

With regard to claim 30, Langkjaer discloses a method of securing an end region of at least one flexible pipe body tensile armour wire (6, fig. 3, column 4, lines 10-12) in an end fitting (9, fig. 3, column 3, lines 40-41), comprising the steps of: 
threading a free end region of a tensile armour wire through a securing element body (23, fig. 3, column 3, lines 63-65); and    
as the tensile armour wire is threaded, deforming at least one region in the securing body (not disclosed); 
whereby each at least one region deforms to resist subsequent movement of the body with respect to the tensile armour wire in a direction towards the free end.  
	Heath is directed to an anchoring element for securing a device (Heath, column 1, lines 1-3), a problem that is also relevant to the device of Langkjaer for securing the tensile armour wires within the end fixture of a flexible pipe.
	Heath discloses device that is designed to receive a screw or bolt that will then remain attached to the surrounding structure by resisting forces attempting to pull the screw body from the fastener.  The wing sections 5 serve to be biased outward to engage the walls of the surrounding substrate (wall in Heath, epoxy in Langkjaer). It would be obvious to one having ordinary skill in the art at the time of filing 

With regard to claim 32, Langkjaer in view of Heath discloses the method as claimed in claim 30 as set forth above, and further discloses comprising: 
deforming said at least one region by urging material located between a further and still further elongate weakened region of the securing element body out of a major plane of the securing element body towards a downstream side of the body (the insertion of a member (bolt, screw, tensile wire etc.) into the clip of Heath urges ends 5 outward to engage the surrounding substrate); and 
optionally deforming said at least one region by urging material located between the further and still further elongate weakened regions on a first and further adjacent side of a first elongate weakened region towards the downstream side of the body thereby providing a respective first and further gripping surface on an outer surface of the threaded tensile armour wire.  

With regard to claim 36, Langkjaer in view of Heath discloses the method as claimed in claim 30 as set forth above, and further discloses comprising:    
sliding each securing element body away from a wire tip of a tensile armour wire threaded through the body until the securing element body is positioned a predetermined distance from the wire tip (as the tensile armour wires of Langkjaer are inserted into the opening of the securing body of Heath and moved into place).  

With regard to claim 37, Langkjaer in view of Heath disclose the method as claimed in claim 30 as set forth above, and further discloses comprising: 
(Langkjaer shows a plurality of tensile armour wires), each threaded through at least one respective securing element body (it would be obvious to one having ordinary skill in the art at the time of filing to use a securing element for each tensile armour wire), in a securing pocket between an end fitting jacket member and an end fitting body.  

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a method of securing a tensile armour wire by breaking through at least one perforation line as the tensile armour wire is threaded on the body, together in combination with the other steps of the claimed process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references in the PTO 892 not made of record above, disclose anchoring element arrangement having some but not all of the claimed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753